09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 1 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 2 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 3 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 4 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 5 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 6 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 7 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 8 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                     Pg 9 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 10 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 11 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 12 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 13 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 14 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 15 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 16 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 17 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 18 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 19 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 20 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 21 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 22 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 23 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 24 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 25 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 26 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 27 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 28 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 29 of 30
09-13035-rg   Doc 112   Filed 12/11/20 Entered 12/14/20 12:54:04   Main Document
                                    Pg 30 of 30
